Citation Nr: 0316119	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  96-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial 10 percent rating assigned upon 
the grant of service connection, effective from August 13, 
1994, for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1982 
to August 1994.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 original rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part granted 
service connection and assigned a noncompensable evaluation 
for kidney stones.  The veteran perfected an appeal by 
testimony before a hearing officer at the RO in February 
1997, after which the evaluation for kidney stones was raised 
to a 10 percent level.  

In May 2002 the veteran also testified before the undersigned 
at a hearing conducted at the RO (a Travel Board hearing).  A 
transcript of that hearing is contained in the claims folder. 

Other appealed issues were addressed by the Board's prior 
appellate decision in July 2002.  


REMAND

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to the appealed claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The veteran was afforded notice of 
the provisions of the VCAA including as applicable to his 
case on appeal by a March 2001letter.  The veteran must also 
be afforded notice of evidence that has been obtained by VA 
and that which he needed to obtain in furtherance of his 
claim, pursuant to development requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On July 5, 2002, the Board ordered further development of the 
appealed claim.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The EDU sent the veteran a letter in November 
2002 informing him of the development being undertaken.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of evidence, correction of 
a procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
Judges could direct Board personnel to undertake the action 
essential for a proper appellate decision.  See 38 C.F.R. 
§ 19.9 (a)(2) (2002).  Upon completion of that development, 
the case was returned to the Board in May 2003.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9 (a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9 (a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. §  20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9 (a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedent opinion which concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board does not adjudicate the 
claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107 (b), 7109 (a), all 
evidentiary development will be conducted at the RO level.  

In this case, as noted above, development has already been 
completed by the EDU.  Nonetheless, remand is necessary for 
the RO to review the case, assess whether any additional 
development may be required including pursuant to the VCAA, 
and provide an initial, first-tier review of the appealed 
claim, based on all the evidence of record, including all 
evidence obtained since last prior review by the RO.  

Accordingly, this case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
new regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
are satisfied.  The RO should also refer 
to any pertinent guidance, including 
Federal Regulations, that have been 
provided.  The veteran must also be 
afforded notice of evidence that has 
been obtained by VA and that which he 
needed to obtain in furtherance of his 
claim, pursuant to development 
requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  Staged 
ratings should also be considered, 
pursuant to Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



